       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                                File No. 18-cr-250 (ECT)

             Plaintiff,

v.                                                      OPINION AND ORDER

Justin Thomas Chapman,

           Defendant.
________________________________________________________________________

Manda M. Sertich, Alexander D. Chiquoine, and Sarah E. Hudleston, United States
Attorney’s Office, Minneapolis, MN, for Plaintiff United States of America.

Manvir K. Atwal, Office of the Federal Defender, Minneapolis, MN, for Defendant Justin
Thomas Chapman.


      This matter is before the Court on the Government’s motion for a determination of

restitution. ECF No. 100. Defendant Justin Thomas Chapman previously pleaded guilty

to distribution of child pornography in violation of 18 U.S.C. §§ 2252(a)(2) and

2252(b)(1). ECF Nos. 55, 56. In his plea agreement, Chapman agreed that restitution is

mandatory in this case and that he could be required to “make restitution to any victim of

his offenses, regardless of whether the victim was named in the Indictment, the count of

conviction, or [the Plea] Agreement.” ECF No. 56 ¶ 9. On September 26, 2019, Chapman

was sentenced to a 180-month term of imprisonment followed by a 10-year term of

supervised release. ECF No. 79. A determination of the amount of restitution was
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 2 of 14




deferred.1 ECF No. 79 at 6. After sentencing, defense counsel attempted to resolve the

issue of restitution with at least some of the thirteen victims who requested restitution in

this case. See ECF Nos. 87, 94, 95. Chapman ultimately reached an agreement with five

of the victims—“Pia,” “Ava,” “Mya,” “Henley,” and “Maureen”2—that he would pay each

of them $1,000, and the Government has joined in that agreement. ECF No. 104. The

Government recommends restitution awards in the amount of $1,000 for four other

victims—“Cindy,” “Emily,” “Andy,” and “Jenny”—and $3,000 for the remaining four—

“Jane,” “Erika,” “Tori,” and “Raven.” ECF No. 100 at 9. Chapman asks that restitution

in the amount of $1,000 be ordered for all eight of the remaining victims.                The

Government’s motion will be granted, and restitution will be ordered as set forth below.




1
       “An order of restitution under [18 U.S.C. § 2259] shall be issued and enforced in
accordance with section 3664 in the same manner as an order under section 3663A.”
18 U.S.C. § 2259(b)(2). Section 3664(d)(5) provides that “[i]f the victim’s losses are not
ascertainable by the date that is 10 days prior to sentencing, the attorney for the
Government or the probation officer shall so inform the court, and the court shall set a date
for the final determination of the victim’s losses, not to exceed 90 days after sentencing.”
However, the Supreme Court has held that “a sentencing court that misses the 90-day
deadline nonetheless retains the power to order restitution—at least where . . . the
sentencing court made clear prior to the deadline’s expiration that it would order restitution,
leaving open (for more than 90 days) only the amount.” Dolan v. United States, 560 U.S.
605, 608 (2010). Not only did Chapman agree that restitution was mandatory in his plea
agreement, he also was put on notice at his sentencing hearing that restitution would be
ordered, Sentencing Tr. at 24, 44 [ECF No. 89]; see ECF No. 79 at 6, and he does not
dispute the propriety of ordering restitution now, see ECF No. 103. See United States v.
Thunderhawk, 860 F.3d 633, 636 (8th Cir. 2017).
2
        The victims will be referred to by the pseudonyms chosen by them for use in
restitution requests. See Gov’t Mot. at 1 n. 1 [ECF No. 100]; see 18 U.S.C. § 3509(d).


                                              2
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 3 of 14




                                               I

       A court must order restitution if a defendant is convicted of a child pornography

offense. 18 U.S.C. § 2259(a), (b)(4).3 “A court may not decline to issue an order under

[§ 2259] because of . . . the economic circumstances of the defendant” or “the fact that a

victim has, or is entitled to, receive compensation for his or her injuries from the proceeds

of insurance or any other source.” Id. § 2259(b)(4)(B)(i). Each victim is entitled to the

“full amount of [his or her] losses,” including “any costs incurred by the victim” for:

              (A) medical services relating to physical, psychiatric, or
              psychological care;

              (B) physical and occupational therapy or rehabilitation;

              (C) necessary transportation, temporary housing, and child
              care expenses;

              (D) lost income;

              (E) attorneys’ fees, as well as other costs incurred; and

              (F) any other losses suffered by the victim as a proximate result
              of the offense.

Id. § 2259(b)(1), (3)(A)–(F).


3
       All citations to § 2259 are to the version of the statute that was in effect at the time
of Chapman’s offenses. After Chapman was charged in this case in October 2018, § 2259
was amended pursuant to The Amy, Vicky, and Andy Child Pornography Victim
Assistance Act of 2018, Pub. L. 115-299, 132 Stat. 4383 (Dec. 7, 2018). The amendments
are not retroactive. See 18 U.S.C. § 2259B(d) (“It is the sense of Congress that individuals
who violate this chapter prior to the date of the enactment of the [Act], but who are
sentenced after such date, shall be subject to the statutory scheme that was in effect at the
time the offenses were committed.”); United States v. Monzel, 930 F.3d 470, 476 n.1 (D.C.
Cir. 2019); United States v. Erickson, 388 F. Supp. 3d 1086, 1088 n.1 (D. Minn. 2019);
United States v. Block, No. CR 17-50068-JLV, 2020 WL 1322067, at *2 (D.S.D. Mar. 20,
2020).

                                              3
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 4 of 14




       In Paroline v. United States, the Supreme Court established a framework for

determining an appropriate award of restitution under § 2259 for victims of child-

pornography offenses. 572 U.S. 434 (2014). “[W]here it can be shown both that a

defendant possessed a victim’s images and that a victim has outstanding losses caused by

the continuing traffic in those images but where it is impossible to trace a particular amount

of those losses to the individual defendant by recourse to a more traditional causal inquiry,

a court applying § 2259 should order restitution in an amount that comports with the

defendant’s relative role in the causal process that underlies the victim’s general losses.”4

Id. at 458. “[D]istrict courts might, as a starting point, determine the amount of the victim’s

losses caused by the continuing traffic in the victim’s images (excluding, of course, any

remote losses . . .), then set an award of restitution in consideration of factors that bear on

the relative causal significance of the defendant’s conduct in producing those losses.” Id.

at 460. A district court should look to the following factors as “rough guideposts”:

              the number of past criminal defendants found to have
              contributed to the victim’s general losses; reasonable
              predictions of the number of future offenders likely to be
              caught and convicted for crimes contributing to the victim’s
              general losses; any available and reasonably reliable estimate
              of the broader number of offenders involved (most of whom
              will, of course, never be caught or convicted); whether the
              defendant reproduced or distributed images of the victim;
              whether the defendant had any connection to the initial
              production of the images; how many images of the victim the
              defendant possessed; and other facts relevant to the
              defendant’s relative causal role.


4
        The Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018
codified this holding and set a mandatory minimum amount of restitution of $3,000, which
is not applicable to Chapman. See 18 U.S.C. § 2259(b)(2)(B) (2021); supra note 3.

                                              4
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 5 of 14




Id. The Government bears “[t]he burden of demonstrating the amount of the loss sustained
by a victim as a result of the offense” by preponderance of the evidence.
18 U.S.C. § 3664(e); see Paroline, 572 U.S. at 462; United States v. Bordman, 895 F.3d
1048, 1057 (8th Cir. 2018).

                                              II

       “[T]he Paroline framework is very difficult—if not impossible—to apply in

practice.” United States v. Erickson, 388 F. Supp. 3d 1086, 1088–89 & n.2 (D. Minn.

2019) (collecting cases). Indeed, the Supreme Court itself recognized that the Paroline

approach “involves discretion and estimation,” and that courts “can only do their best to

apply the statue as written in a workable manner, faithful to the competing principles at

stake: that victims should be compensated and that defendants should be held to account

for the impact of their conduct on those victims, but also that defendants should be made

liable for the consequences and gravity of their own conduct, not the conduct of others.”

Paroline, 572 U.S. at 462. In particular, “Paroline’s suggested ‘starting point’—‘the

amount of the victim’s losses caused by the continuing traffic in the victim’s images’—is

nearly impossible for courts to reliably ascertain” because it “requires a court to

‘disaggregate’ the harm caused to the victim by the sexual abuse from the harm caused to

the victim by the trafficking of the images of the sexual abuse.” Erickson, 388 F. Supp. 3d

at 1089 (quoting Paroline, 572 U.S. at 460); see Bordman, 895 F.3d at 1058–59 (rejecting

appellant’s argument that “the district court abused its discretion by failing to disaggregate

the harm caused by the initial abuse from the harm that his later possession caused” because

that would transform the disaggregation factor from a “rough guidepost” into a “rigid



                                              5
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 6 of 14




formula”). There are similar challenges with respect to some of the additional factors for

consideration identified in Paroline. Though there may be “anecdotal evidence” in the

record “about the popularity of a particular child-pornography series . . . , there is simply

no way for any judge or attorney to make a ‘reasonable prediction[]’ about ‘the broader

number of offenders involved’ or ‘the number of future offenders likely to be caught and

convicted[.]’” Erickson, 388 F. Supp. at 1089 (quoting Paroline, 572 U.S. at 460).

       Other Paroline factors are easier to ascertain and apply, such as whether the

defendant was connected to the production of the images, the extent to which the defendant

reproduced or distributed images of the victim, and the number of images or videos the

defendant possessed of the victim. In this case, there is no evidence that Chapman was

connected to the production of the videos and images that he traded and possessed. In his

plea agreement, Chapman admitted that he moderated a child pornography chatroom

through which he shared child pornography in his possession but the extent of his

distribution activities is unclear. ECF No. 56 ¶ 2. Reports from the National Center for

Missing and Exploited Children show the number of images and videos Chapman

possessed of each victim. Gov’t Ex. 11 [ECF No. 101-10].

       On the whole, these factors tend to make Chapman relatively less culpable than

other offenders in contributing to these victims’ losses. See Erickson, 388 F. Supp. 3d at

1090. As explained in further detail below, Chapman will be ordered to pay $1,000 to

Cindy, Emily, Andy, and Jenny and $3,000 to Jane, Erika, Tori, and Raven.5 These awards


5
     The stipulation in which Chapman agrees to pay Pia, Ava, Mya, Henley, and
Maureen $1,000 each will be accepted. See ECF No. 104.

                                             6
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 7 of 14




are “reasonable and circumscribed” in light of the relevant factors and commensurate with

restitution awards in other cases under like circumstances (including in cases involving

some of the same victims). Paroline, 572 U.S. at 459; see Bordman, 895 F.3d at 1057 and

n.2; Erickson, 388 F. Supp. 3d at 1088, 1090–95; United States v. Debruzzi, No. 17-cv-160

(DWF/KMM), 2019 WL 6975457, at *3 (D. Minn. Dec. 20, 2019).

                                            A

      Chapman possessed two images of Cindy. Gov’t Ex. 11 at 79.6 Cindy estimates

the total amount of her documented economic losses to be $1,608,707.58, not including

“necessary ongoing and future counseling and educational expenses.” Gov’t Ex. 2 at 1

[ECF No. 101-1]. It appears that some portion of these expenses may have been incurred

prior to Chapman’s offense conduct. See id. at 1–2; Erickson, 388 F. Supp. 3d at 1091

(excluding from Cindy’s restitution request in that case medical expenses incurred prior to

when the defendant’s conduct started). Cindy requests $8,000 in restitution in this case.

Gov’t Ex. 2 at 8. There is no evidence of how many outstanding restitution orders there

are for Cindy or how much restitution she has received to date, but Cindy notes that she

received “hundreds of notifications” based on an “unending stream of newly-discovered

offenders” when, for “a short time in college,” she opted to receive notifications from the

Government about prosecutions in which images of her were identified. Id. at 3, 12. In

light of the possibility of a substantial number of offenders, past and future, and the




6
      Citations to the exhibits submitted by the Government refer to the pagination in the
ECF stamp at the top of each page.

                                            7
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 8 of 14




extremely limited causal role Chapman played in Cindy’s losses by possessing just two

images, an amount of $1,000 is appropriate.

                                              B

       Chapman possessed one image of Emily. Gov’t Ex. 11 at 340. The amount of

Emily’s total losses incurred is not entirely clear, but the cost of her lifelong mental health

treatment is estimated to be $545,500. Gov’t Ex. 10 at 6 [ECF No. 101-9]. Emily seeks

$15,000 in restitution in this case. Id. at 1. Emily details the re-victimization she has

experienced as a result of the continued circulation of images of her, but there is no

evidence as to how widely those images have been distributed, how many outstanding

restitution orders there are, or how much Emily has recovered through restitution to date.

See id. at 3–6. Chapman’s causal role in Emily’s losses is extremely limited in that he

possessed just one image of Emily. An amount of $1,000 is appropriate.

                                              C

       Chapman possessed one video of Andy. Gov’t Ex. 11 at 307. Andy estimates the

total amount of his losses to be $2,121,963, which includes $267,038 for future

psychological counseling costs and $1,854,925 for future lost income. Gov’t Ex. 1 at 2

[ECF No. 101]. He seeks $25,000 in this case as well as $33,415 in expenses incurred to

prepare his restitution request. Id. at 2–3. Andy reports that the images of him are “among

the most widely distributed child pornography series in the world” and that law

enforcement officers cannot estimate the total number of images and videos because there

are so many. Id. at 5 (footnote omitted). This suggests that the number of past criminal

offenders and future defendants may be great. Andy does not say how much restitution he


                                              8
        CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 9 of 14




has received to date but, as of February 2019, noted that he “ha[d] received restitution in

only a tiny number of cases in which he ha[d] been named a victim, in large part due to the

fact that it was too late in the criminal process to ask for restitution by the time” he retained

counsel. Id. at 20. Nonetheless, in possessing just one video of Andy among the many

reportedly in circulation, Chapman’s role in causing Andy’s losses is extremely limited.

An amount of $1,000 is therefore appropriate.

                                               D

       Chapman possessed two images and four videos of Jenny. Gov’t Ex. 11 at 169. The

total amount of losses Jenny has incurred is not fully clear, but an expert report submitted

with her restitution request estimates the average cost of future treatment for Jenny to be

$100,179 and a net loss of earning capacity somewhere between $1,653,793 and

$2,902,427. Gov’t Ex. 4 at 80 [ECF No. 101-3]. Jenny requests $3,000 in restitution in

this case. Id. at 2. The “Jenny” series is reportedly “widely trafficked” and “notorious for

its graphic content and sadomasochistic depictions,” suggesting the existence of a

substantial number of potential defendants. Id. There is no evidence as to how many

outstanding restitution orders there are or how much Jenny has received in restitution to

date. Considering all of this information together, including Chapman’s limited causal

role, an amount of $1,000 is appropriate.

                                               E

       Chapman possessed ten images and two videos of Jane. Gov’t Ex. 11 at 78. Jane

estimates that her potential lifetime losses may ultimately be “as high as $7,749,603.00.”

Gov’t Ex. 3 at 5 [ECF No. 101-2]. Jane requests “no less than $3,000” in restitution in this


                                               9
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 10 of 14




case. Id. at 2. Jane states that “[k]nown past and current investigations” of individuals

who possessed and distributed images of her span at least twenty states and perhaps

beyond. Id. at 2–3, 23. Jane does not say how many outstanding restitution orders there

are or how much restitution she has received to date. Chapman’s causal role is somewhat

greater with respect to Jane than the previous four victims given the increased number of

images and videos found in his possession. An amount of $3,000 is therefore appropriate.

                                            F

       Erika and Tori submitted a joint request for restitution.      Chapman possessed

seventy-five images and two videos of Erika and thirty images and three videos of Tori.

Gov’t Ex. 11 at 249–53. As of January 2019, they noted that the full extent of their losses

had not yet been determined because they had yet to complete forensic examinations,

estimated to cost $20,500 each. Gov’t Ex. 5 at 1–2 [ECF No. 101-4]. Erika and Tori each

request “no less than $3,000” in restitution in this case. Id. at 2. There is no evidence

regarding how widely the images of Erika and Tori have been circulated, the number of

outstanding restitution orders, or the amount of restitution they have already received.

However, Chapman’s causal role is greater with respect to these two victims as he

possessed a total of 110 images and videos from this series. An amount of $3,000 each is

appropriate.

                                            G

       Chapman possessed three images and eight videos of Raven. Gov’t Ex. 11 at 334.

As of January 2019, Raven noted that the full extent of her losses had not yet been

determined because she had yet to complete a forensic examination, estimated to cost


                                            10
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 11 of 14




$20,500. Gov’t Ex. 6 at 1–2 [ECF No. 101-5]. Raven seeks “no less than $3,000” in

restitution in this case. Id. at 2. Raven states that her images have been distributed

“worldwide.” Id. at 2. There is no evidence regarding any outstanding restitution orders

or the amount of restitution she has received to date. Based on the available information

and the extent of Chapman’s causal role, an amount of $3,000 is appropriate.

                                         ORDER

       Based on the foregoing, and on all the files, records, and proceedings in the above-

captioned matter, IT IS ORDERED THAT:

       1.     The Stipulation Concerning Restitution [ECF No. 104] with respect to

victims Pia, Ava, Mya, Henley, and Maureen is ACCEPTED.

       2.     The Government’s Motion for Determination of Restitution [ECF No. 100]

with respect to victims Cindy, Emily, Andy, Jenny, Jane, Erika, Tori, and Raven is

GRANTED.

       3.     Defendant Justin Thomas Chapman shall pay restitution in the amount of

$21,000.000, without interest, to be distributed as follows:

        Victim        Series                Attorney Information               Restitution
                                                for Payment                     Amount
   1. Pia         Sweet Sugar     Deborah A. Bianco, P.S., in trust for Pia    $1,000.00
                                  Attorney at Law
                                  14535 Bellevue-Redmond Road
                                  Suite 201
                                  Bellevue, Washington 98007
   2. Ava         Sweet Sugar     Deborah A. Bianco, P.S., in trust for Ava    $1,000.00
                                  Attorney at Law
                                  14535 Bellevue-Redmond Road
                                  Suite 201
                                  Bellevue, Washington 98007



                                            11
    CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 12 of 14




 3. Mya      Sweet Sugar   Deborah A. Bianco, P.S., in trust for Mya   $1,000.00
                           Attorney at Law
                           14535 Bellevue-Redmond Road
                           Suite 201
                           Bellevue, Washington 98007
 4. Henley   BluePillow1   Deborah A. Bianco, P.S., in trust for       $1,000.00
                           Henley
                           Attorney at Law
                           14535 Bellevue-Redmond Road
                           Suite 201
                           Bellevue, Washington 98007
 5. Maureen Lighthouse1    Deborah A. Bianco, P.S., in trust for       $1,000.00
                           Maureen
                           Attorney at Law
                           14535 Bellevue-Redmond Road
                           Suite 201
                           Bellevue, Washington 98007
 6. Cindy    Cindy         Cusack, Gilfillan & O’Day, LLC, in trust    $1,000.00
                           for Cindy
                           415 Hamilton Boulevard
                           Peoria, Illinois 61602
 7. Emily    Tightsngold   Tanya Hankins, in trust for Emily           $1,000.00
                           Law Office of Erik Bauer
                           215 Tacoma Ave. S.
                           Tacoma, WA 98402
 8. Andy     Sponge Bob    Marsh Law Firm PLLC                         $1,000.00
                           ATTN: Andy
                           548 Market St. #65135
                           San Francisco, CA 94104-5401
 9. Jenny    Jenny         Marsh Law Firm PLLC                         $1,000.00
                           ATTN: Jenny
                           PO Box 4668 #65135
                           New York, NY 10163-4668
10. Jane     Cinderblock   Marsh Law Firm PLLC                         $3,000.00
             Blue          ATTN: Jane
                           PO Box 4668 #65135
                           New York, NY 10163-4668
11. Erika    PinkHeart     Marsh Law Firm PLLC                         $3,000.00
             Sisters       ATTN: Erika
                           PO Box 4668 #65135
                           New York, NY 10163-4668




                                   12
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 13 of 14




 12. Tori          PinkHeart        Marsh Law Firm PLLC                            $3,000.00
                   Sisters          ATTN: Tori
                                    PO Box 4668 #65135
                                    New York, NY 10163-4668
 13. Raven         Teal&Pink        Marsh Law Firm PLLC                            $3,000.00
                   Princess         ATTN: Raven
                                    PO Box 4668 #65135
                                    New York, NY 10163-4668

       4.     Chapman shall make restitution payments to the Clerk of Court, United

States District Court, District of Minnesota, Minneapolis, Minnesota. The Clerk shall

make appropriate payment to the respective trust accounts of counsel for the victims

outlined in paragraph 3 of this Order.

       5.     Chapman shall notify the Clerk of Court and the United States Attorney’s

Office, Financial Litigation Unit, 300 South Fourth Street, Suite 600, Minneapolis,

Minnesota, 55415, within thirty (30) days of (a) any change of name, residence, or mailing

address, and (b) any material change in economic circumstances that affects his ability to

pay restitution.

       6.     Until such time as the full restitution amount is paid, and while Chapman is

incarcerated, he must make quarterly payments of no less than $25, if he is working non-

UNICOR; if he is working UNICOR, he must pay no less than 50 percent of his monthly

earnings toward his restitution obligation.

       7.     If Chapman has not satisfied the full restitution obligation prior to his release

from prison, beginning thirty (30) days after his release from prison, Chapman must make

payments of at least $25 per month toward his restitution obligation.




                                              13
       CASE 0:18-cr-00250-ECT-SER Doc. 105 Filed 08/31/21 Page 14 of 14




       8.     No delinquent or default penalties shall be imposed, except upon further

order of the Court; and

       9.     The Sentencing Judgment [ECF No. 79] shall be amended pursuant to the

terms of this Order.


Dated: August 31, 2021                  s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                          14
